—Judgment, Supreme Court, New York County (Bruce Allen, J.), rendered April 18, 1997, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 6 to 12 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. The totality of the evidence provided ample basis for the inference that the cocaine found in the buyer’s possession was sold to him by defendant in the transaction witnessed by the officer. Concur — Nardelli, J. P., Mazzarelli, Lerner and Andrias, JJ.